Name: Commission Regulation (EEC) No 548/93 of 9 March 1993 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 58/6 Official Journal of the European Communities 11 . 3. 93 COMMISSION REGULATION (EEC) No 548/93 of 9 March 1993 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 12 March 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 March 1993 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26. 0 OJ No L 321 , 21 . 11 . 1990, p . 6. 11 . 3. 93 Official Journal of the European Communities No L 58/7 ANNEX Code CN code Description I Amount of unit values per 100 kg net I ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 1.20 1.30 1.40 1.50 1.60 1.70 1.80 1.90 1.100 1.110 1.120 1.130 1.140 1.150 1.160 1.170 1.170.1 1.170.2 1.180 1.190 1.200 1.200.1 1.200.2 1.210 1.220 1.230 1.240 1.250 1.260 1.270 2.10 2.20 2.30 2.40 New potatoes Tomatoes Onions (other than seed) Garlic Leeks Cauliflowers Brussels sprouts White cabbages and red cab ­ bages Sprouting broccoli or calabrese (Brassica oleracea var. italica) Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots Radishes Cucumbers Peas (Pisum sativum) Beans : Beans (Vigna spp., Phaseolus spp.) Beans (Phaseolus ssp., vulga ­ ris var. Compressus Savi) Broad beans Globe artichokes Asparagus :  green  other Aubergines (egg-plants) Ribbed celery (Apium graveo ­ lens var. dulce) Chantarelles Sweet peppers Fennel Courgettes Sweet potatoes, whole, fresh (intended for human consumption) Chestnuts (Castanea spp.), fresh Bananas (other than plantains), fresh Pineapples, fresh Avocados, fresh 0701 90 511 0701 90 59 | 0702 00 101 0702 00 90f 0703 10 19 0703 20 00 ex 0703 90 00 ex 0704 10 101 ex 0704 10 901 0704 20 00 0704 90 10 ex 0704 90 90 ex 0704 90 90 0705 11 101 0705 11 90 J ex 0705 29 00 ex 0706 10 00 ex 0706 90 90 0707 00 111 0707 00 191 0708 10 101 0708 10 901 0708 20 101 0708 20 901 0708 20 101 0708 20 901 ex 0708 90 00 0709 10 00 ex 0709 20 00 ex 0709 20 00 0709 30 00 ex 0709 40 00 0709 51 30 0709 60 10 0709 90 50 0709 90 70 ex 0714 20 10 ex 0802 40 00 ex 0803 00 10 ex 0804 30 00 ex 0804 40 10 1 ex 0804 40 901 39,21 1568 292,20 76,18 258,60 10287 31,34 72442 85,64 31,77 59,98 2400 447,00 116,54 395,60 15737 47,95 110821 131,02 48,60 27,83 1113 207,43 54,08 183,58 7303 22,25 51426 60,80 22,55 189,37 7577 1411,26 367,94 1248,99 49686 151,40 349878 413,66 153,46 35,55 1422 264,92 69,06 234,45 9327 28,42 65678 77,65 28,80 57.81 2331 438,81 113,34 385,48 15133 43,14 104614 127,38 45,06 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 31,38 1265 239,40 61,47 210,09 8126 23,42 54525 69,15 25,05 119,17 4768 888,12 231,54 786,00 31268 95,28 220180 260,32 96,57 37,26 1 491 277,70 72,40 245,77 9 777 29,79 68847 81,39 30,19 177,16 7088 1320,27 344,21 1168,46 46483 141,64 327319 386,99 143,56 21.82 877 162,70 42,58 143,89 5690 17,51 39262 47,92 17,72 38,31 1533 285,51 74,44 252,68 10052 30,63 70785 83,68 31,04 162.01 6482 1207,35 314,77 1068,52 42507 129,53 299324 353,89 131,28 89,07 3564 663,80 173,06 587,47 23370 71,21 164569 194,57 72,18 273.02 10 924 2 034,63 530,46 1 800,68 71 634 218,28 504422 596,37 221,24 202,49 8102 1 509,03 393,43 1 335,52 53129 161,89 374118 442,32 164,09 365,81 14637 2726,07 710,73 2412,62 95977 292,46 675843 799,04 296,43 92.83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 95,43 3818 711,17 185,41 629,40 25038 76,29 176314 208,45 77,33 557.22 22296 4152,50 1082,63 3675,03 146198 445,49 1029481 1217,15 451,55 526.03 21024 3913,81 1020,70 3455,29 137215 418,45 976186 1 149,14 431,29 132,71 5310 988,98 257,84 875,26 34819 106,10 245187 289,88 107,54 44,29 1772 330,07 86,05 292,11 11620 35,41 81830 96,74 35,89 1419,0 57401 10720,9 2789,11 9463,39 362312 1059,4 2384427 3138,97 1 157,8 182.23 7291 1358,06 354,07 1201,90 47813 145,69 336687 398,06 147,67 73,55 2966 558,22 144,18 490,38 19251 54,88 133083 162,05 57,33 38,41 1614 304,72 78,38 267,79 8982 29,39 59164 88,32 27,15 98,95 4174 781,50 202,59 690,51 22594 75,77 151536 228,30 69,55 83,78 3378 639,04 164,08 560,82 21691 62,54 145547 184,60 66,87 41,38 1655 308,39 80,40 272,93 10857 33,08 76456 90,39 33,53 44.84 1794 334,19 87,13 295,76 11766 35,85 82852 97,95 36,34 140,41 5618 1046,39 272,81 926,08 36840 112,26 259421 306,71 113,78 No L 58/8 Official Journal of the European Communities 11 . 3 . 93 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 2.60 2.60.1 2.60.2 2.60.3 2.70 2.70.1 2.70.2 2.70.3 2.70.4 2.80 2.85 2.90 2.90.1 2.90.2 2.100 2.110 2.120 2.120.1 2.120.2 2.130 2.140 2.140.1 2.140.2 2.150 2.160 2.170 138,37 5536 1031,16 268,84 912,59 36304 110,62 255643 302,24 112,13 43,56 1743 324,64 84,64 287,31 11429 34,82 80485 95,15 35,30 28,50 1 140 212,45 55,39 188,02 7 479 22,79 52670 62,27 23,10 20,97 839 156,31 40,75 138,34 5503 16,77 38753 45,81 16,99 75,44 3018 562,23 146,58 497,59 19794 60,31 139389 164,79 61,13 34,34 1374 255,92 66,72 226,49 9010 27,45 63448 75,01 27,82 38,22 1529 284,83 74,26 252,08 10028 30,55 70616 83,49 30,97 57,79 2 312 430,71 112,29 381,18 15164 46,20 106781 126,24 46,83 31.84 1274 237,27 61,86 209,99 8353 25,45 58824 69,54 25,80 149,42 5978 1 113,50 290,31 985,46 39203 119,46 276057 326,38 121,08 27,73 1 109 206,67 53,88 182,90 7276 22,17 51238 60,57 22,47 53.85 2154 401,35 104,63 355,20 14130 43,05 99502 117,64 43,64 140,18 5608 1044,64 272,35 924,52 36778 112,07 258985 306,19 113,59 63,70 2 548 474,69 123,76 420,11 16712 50,92 117685 139,13 51,61 57,20 2 288 426,26 111,13 377,25 15007 45,73 105679 124,94 46,35 138,59 5545 1032,78 269,26 914,03 36361 110,80 256046 302,72 112,30 60,33 2414 449,65 117,23 397,95 15831 48,24 111477 131,79 48,89 97,76 3911 728,53 189,94 644,76 25649 78,15 180615 213,54 79,22 64,79 2592 482,84 125,88 427,32 16999 51,80 119705 141,52 52,50 149,80 6026 1 116,94 292,34 987,82 39062 120,27 269535 328,97 121,69 131,05 5272 977,14 255,75 864,18 34173 105,21 235798 287,79 106,46 95,50 3821 711,71 185,55 629,87 25057 76,35 176446 208,61 77,39 ex 0804 50 00 0805 10 11 0805 10 21 0805 10 31 0805 10 41 0805 10 15 0805 10 25 0805 10 35 0805 10 45 0805 10 19 0805 10 29 0805 10 39 0805 10 49 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 701 ex 0805 20 90 J ex 0805 30 10 ex 0805 30 90 ex 0805 40 00 ex 0805 40 00 0806 10 11 0806 10 15 0806 10 19 0807 10 10 ex 0807 10 90 ex 0807 10 90 0808 10 91 0808 10 93 0808 10 99 0808 20 31 0808 20 33 0808 20 35 0808 20 39 0808 20 31 0808 20 33 0808 20 35 0808 20 39 0809 10 00 0809 20 101 0809 20 90 | ex 0809 30 00 Guavas and mangoes, fresh Sweet oranges, fresh :  Sanguines and semi-san ­ guines  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsumas  Mandarins and wilkings  Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water-me ­ lons) :  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro  other Apples Pears Pears  Nashi (Pyrus pyrifo ­ lia) Other Apricots Cherries Peaches . 1 . 3 . 93 Official Journal of the European Communities No L 58/9 Code CN code Description I I Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 2.190 2.200 2.205 2.210 2.220 2.230 2.240 2.250 ex 0809 30 00 0809 40 111 0809 40 19J 0810 10 10} 0810 10 90) 0810 20 10 0810 40 30 0810 90 10 ex 0810 90 80 ex 0810 90 80 ex 0810 90 30 Nectarines Plums Strawberries Raspberries Fruit of the species Vacciniun myrtillus Kiwi fruit (Actinidia chinensis. Planch.) Pomegranates Khakis (including Sharon fruit) Lychees 194,13 7767 1 446,66 377,17 1 280,32 50933 155,20 358655 424,03 157,31 126,29 5053 941,16 245,38 832,95 33136 100,97 233332 275,86 102,34 192,35 7696 1433,40 373,71 1268,58 50466 153,78 355366 420,15 155,87 937,57 37514 6986,88 1821,60 6183,49 245989 749,58 1732173 2047,94 759,76 161,42 6779 1 268,11 329,16 1111,99 40501 123,65 249172 371,08 116,29 44,72 1 799 333,48 87,28 294,93 11662 35,90 80473 98,21 36,33 97,15 3883 722,86 188,51 638,17 25342 77,28 180296 212,24 79,65 104,54 4182 779,04 203,11 689,47 27428 83,57 193140 228,34 84,71 127,19 5089 947,86 247,12 838,87 33371 101,69 234994 277,83 103,07